Opinion by
Judge RULAND.
Following an evidentiary hearing, a hearing officer determined that plaintiff, Mid-Continent Resources, Inc., violated a permit issued by defendant, Water Quality Control Division of the Colorado Department of Health. On review, this order was affirmed by the Colorado Department of Health (Department).
In response to Mid-Continent’s complaint for judicial review, the district court vacated the order. The Department appeals, and we reverse and remand with directions.
The relevant facts are not in dispute. Mid-Continent operated a coal mining facility. In order to conduct the mining operation, Mid-Continent applied for and obtained a permit from the Water Quality Control Division that authorized Mid-Continent to discharge pollutants from specific points referred to as “outfalls” into a stream so long as the pollutants did not exceed specified levels.
Another permit was required and obtained from the Mined Land Reclamation Division of the Colorado Department of Natural Resources. This permit authorized Mid-Continent to extract coal and reclaim the mining site subject to certain conditions including measures to avoid adverse impact on water quality of the stream.
The Water Quality Control Division and the Mined Land Reclamation Division issued separate notices on the same date alleging violations by Mid-Continent of each permit. The Water Quality Control Division notice, as amended, charged Mid-Continent with discharges from Outfall 016 that violated the concentration limitations for three different pollutants: iron, oil and grease, and total suspended solids.
The Mined Land Reclamation Division notice alleged that Mid-Continent had failed to maintain adequate water treatment facilities, sediment control measures, and three specific sediment ponds that resulted in discharges from Outfall 016 which failed to meet applicable state regulations and permit limitations.
*1387Mid-Continent entered into a settlement agreement with Mined Land Reclamation Division to resolve the violation of that permit. The agreement established the dollar amount of a fine for the violation and the time for payment. Thereafter and in response to the alleged violation of the Water Quality Control Division permit, Mid-Continent asserted, among other things, that proceedings to establish a violation of this permit were barred by the doctrine of res judicata.
The hearing officer found that Mid-Continent had violated the terms of the permit and rejected plaintiffs res judicata defense. Specifically, the officer found that Mid-Continent’s discharge of iron effluent exceeded the permit limitation on two specific days, that the discharge of oil and grease exceeded the permit limitation on one day, and that the discharge of suspended solids exceeded the permit limitation for a period of 29 consecutive days. These findings were affirmed by the Executive Director of the Colorado Department of Health.
The district court concluded that the administrative record contained substantial, competent evidence to support the hearing officer’s finding that the Water Quality Control Division permit had been violated. The district court also concluded, however, that the settlement of the Mined Land Reclamation Division permit violation barred prosecution of the Water Quality Control Division permit violation under the doctrine of res jtidicata.
In concluding that the doctrine should be applied, the court found identity of parties based upon the fact that both the Mined Land Reclamation Division and the Water Quality Control Division represent the state of Colorado. The court reasoned that the subject matter of each violation notice was the same, namely, improper discharge of sediments into the stream during the same general time frame.
In this regard, the court noted that each agency shared the benefit of the water samples taken by the other as well as the investigative function. Finally, the court concluded that the policy objective of the doctrine was served because the prosecution of essentially the same violations by each agency exposed Mid-Continent and the state to the unjustifiable cost of dual litigation for the same activity.
The court rejected the Department’s contention that the doctrine was inapplicable because two separate agencies with separate functions and authority were prosecuting permit violations. The court concluded that, insofar as mining operations are concerned, both agencies have essentially the same statutory responsibility for maintaining water quality.
I
The Department contends that the district court erred in determining that the doctrine of res judicata was applicable under the circumstances of this case. Specifically, the Department argues that the settlement agreement with Mined Land Reclamation Division does not constitute a final adjudication for purposes of the doctrine. In the alternative, the Department argues that the agreement does not by its terms resolve any violation of the Water Quality Control Division permit. Finally, the Department argues that the Mined Land Reclamation Division lacks jurisdiction to resolve the violation at issue. We agree with the last contention and thus do not address the others.
Res judicata is a judicial doctrine which provides that an existing final judgment in a court of competent jurisdiction is conclusive on the rights of the parties in any subsequent litigation on the same claim. Pomeroy v. Waitkus, 183 Colo. 344, 517 P.2d 396 (1973). As pertinent here, the doctrine applies when there is identity of subject matter, identity of claim, and identity of parties to the action. Westminster v. Church, 167 Colo. 1, 445 P.2d 52 (1968).
Although the doctrine of res judicata was developed in the context of judicial proceedings, in a proper case, the doctrine may be applied to administrative proceedings. Umberfield v. School District No. 11, 185 Colo. 165, 522 P.2d 730 (1974). In this context, an agency’s decision is considered a final judgment on the merits only if the agency has acted in a quasi-judicial capacity *1388and has properly resolved disputed issues of fact after the parties have been given an adequate opportunity to litigate the issues. Montoya v. City of Colorado Springs, 770 P.2d 1358 (Colo.App.1989); see also Industrial Commission v. Moffat County School District RE No. 1, 732 P.2d 616 (Colo.1987).
However, before the doctrine may be applied in administrative proceedings, it must appear that the first agency to address the claim in question had jurisdiction to resolve that claim. See Peterkin v. Industrial Commission, 698 P.2d 1353 (Colo.App.1985), aff'd on other grounds, 729 P.2d 977 (Colo. 1986) (doctrines of res judicata and collateral estoppel do not apply if agency lacks jurisdiction to grant relief requested); see also Maryland Casualty Co. v. Messina, 874 P.2d 1058 (Colo.1994) (doctrine of collateral estop-pel does not apply if agency implicitly resolves a factual issue which is unnecessary for determination of claim before it).
As stated in Restatement (Second) of Judgments § 83 comment g (1982):
The qualifications and exceptions to the rule of claim preclusion have particular importance with respect to adjudications by administrative agencies. One important qualification has to do with the definition of ‘claim’ itself. In the context of civil actions in courts, the term ‘claim’ is broadly defined_ This broad definition reflects the fact that in modern practice judicial tribunals usually have comprehensive authority to adjudicate all contentions of fact and all legal theories that may arise from a transaction. Since a judicial tribunal has such comprehensive authority, a litigant may justly be required to avail himself of that authority and to assert in a single action all factual and legal contentions that might be made....
In contrast, the jurisdiction of administrative agencies is usually defined in terms of specified substantive legal provisions, for example, workers’ compensation.... Since the tribunal’s authority is delimited in substantive legal terms, the tribunal ordinarily lacks authority to adjudicate claims arising out of the transaction in question but based upon other substantive legal premises.... These limitations on authority of the tribunal should carry corresponding limitations on scope of ‘claim’ for purposes of the rule of claim preclusion.
Here, the Mined Land Reclamation Division entered into a settlement agreement with Mid-Continent pursuant to § 34-33-123, C.R.S. (1984 Repl.Vol. 14) and its powers to enforce the terms and conditions of its permit. However, this statute does not grant the Mined Land Reclamation Division authority to enforce the Water Quality Control Division permit. See § 25-8-102(4), C.R.S. (1989 Repl.Vol. 11A).
Instead, with reference to the agencies charged with responsibility for water quality control, such as Mined Land Reclamation Division and the Water Quality Control Division, the General Assembly provided in § 25-8-202(7), C.R.S. (1989 Repl.Vol. 11A):
Activities subject to the jurisdiction of the implementing agencies that result in discharge to state waters shall be regulated as follows....
(a) The [Water Quality Control] commission shall be solely responsible for the adoption of water quality standards and classifications for state waters affected by such discharges. Except as set forth in paragraph (b) of this subsection (7), such classifications and standards shall be implemented by the implementing agencies, after consultation with the [Water Quality Control] division and the commission, through their own programs.
(b)(1) The [Water Quality Control] division shall be solely responsible for the issuance and enforcement of permits authorizing point source discharges to surface waters of the state affected by such discharges. (II) Neither the commission nor the [Water Quality Control] division shall require permits for, or otherwise regulate, other activities subject to the jurisdiction of the implementing agencies.... (emphasis added)
Hence, we conclude that the doctrine of res judicata is not applicable here because only the Water Quality Control Division had statutory authority to determine whether Mid-Continent exceeded its permitted point *1389source discharges of the pollutants in question.
Contrary to Mid-Continent’s contention, we do not view Sunshine Anthracite Coal Co. v. Adkins, 310 U.S. 381, 60 S.Ct. 907, 84 L.Ed. 1263 (1940), as supporting the district court’s decision. In Sunshine, the Supreme Court held that the crucial determination is whether in the earlier litigation the representative of the United States had authority to represent its interests in a final adjudication of the issue in question. However, as noted, Mined Land Reclamation Division lacked this authority with reference to point source discharge of pollutants.
Finally, we agree with the district court’s conclusion that the prosecution of similar violations by separate agencies with the attendant cost, time, and expenditure of adjudicative resources does not comport with longstanding judicial policy. However, in our view, under the circumstances here, that issue is one for the General Assembly.
II
We also reject Mid-Continent’s alternative contention that a memorandum between the Water Quality Control Division and the Mined Land Reclamation Division in effect amended the language of the statutes relative to jurisdiction of permit violations. Even if we assume that the agencies had authority to enter into such an agreement, we conclude that there is record support for the hearing officer’s finding that, although there were some common elements to the violations of the two permits, each was within the separate purview of the Mined Land Reclamation Division and the Water Quality Control Division as defined by the memorandum of understanding between the two agencies.
The judgment is reversed, and the cause is remanded to the district court to reinstate the Department’s order.
METZGER, J., concurs.
VAN CISE,* J., dissents.